

116 HR 6229 IH: Air Force Budget Transparency Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6229IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Bacon (for himself, Mr. Cuellar, Mr. Fortenberry, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo improve the transparency of the budget of the Air Force.1.Short titleThis Act may be cited as the Air Force Budget Transparency Act of 2020.2.Inclusion of funds for Air Force pass-through items in Defense-wide budget for the Department of Defense(a)In generalIn any budget of the President submitted to Congress pursuant to section 1105(a) of title 31, United States Code, for a fiscal year after fiscal year 2020, any funds for an Air Force pass-through item shall be requested in the Defense-wide budget of the Department of Defense rather than the budget of the Air Force.(b)Air force pass-Through item definedIn this section, the term Air Force pass-through item means a program, project, or activity for which—(1)funds would otherwise be requested for the Air Force; and(2)funds made available for execution will be executed by another department, agency, or element of the Department of Defense.